Citation Nr: 0828630	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO. 07-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1. Entitlement to an effective date earlier than 
May 17, 2006, for a 30 percent rating for cold weather 
residuals of the left and right lower extremity. 

2. Entitlement to an increased rating for cold weather 
residuals of the left and right lower extremity, both 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted 30 percent for both the 
left and right lower extremity for cold weather residuals 
(previously frozen feet), effective May 17, 2006. The veteran 
disagreed with the effective date of the increase and the 
ratings provided and the current appeals ensued. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. On June 2, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, during his videoconference Board hearing, that a 
withdrawal of the appeal for an increased rating for cold 
weather residuals of the left and right lower extremity is 
requested. 

2. By rating decision of October 1959, service connection for 
frozen feet was granted and a noncompensable rating was 
awarded, effective August 26, 1959.

3. The veteran was notified of the grant and his appellate 
rights in a letter of October 1959; no appeal was filed. 

4. The veteran filed a claim for an increased rating for 
frozen feet, received by VA May 17, 2006. 

5. It was not factually ascertainable prior to May 17, 2006, 
that cold residuals of both the veteran's lower right and 
left lower extremity were productive of pain, numbness, nail 
abnormalities and impaired sensation. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal for an 
increased rating for cold weather residuals of the left and 
right lower extremity by the veteran have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2. An effective date earlier than May 17, 2006, for a 
30 percent rating for cold weather residuals of both the left 
and right lower extremity is not warranted. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (b)(2)(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204 (2007). The veteran has withdrawn the appeal 
for entitlement to an increased rating for cold weather 
residuals of the left and right lower extremity, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration for these claims. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed. 

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in August 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
This is an appeal for an earlier effective date and as such, 
the veteran has been notified as to effective dates in his 
initial May 2006 VCAA notification in his claim for an 
increased rating. Further, since the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and statements from the veteran. The veteran was 
also given the opportunity to submit any additional records 
that she may have. There are no known additional records or 
information to obtain. 

A hearing was offered and a June 2008 videoconference Board 
hearing was held and the veteran testified at the hearing in 
support of his claims. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.





Earlier Effective Date

The veteran asserts that 30 percent ratings are warranted for 
cold weather residuals of both his left and right lower 
extremity (previously frozen feet) prior to May 17, 2006. He 
maintains that he should have been rated 30 percent for each 
extremity at the initial grant of service connection. He 
states that there is no change in his disability level 
between the present and his initial rating. He also alleges 
that he was not notified of the noncompensable initial 
ratings and he did not have the opportunity to appeal the 
claim. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999). A claim for increased rating, however, shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran initially filed a claim for entitlement to 
service connection for frozen feet in September 1959. 

The veteran underwent a VA examination on October 1959. 
Frozen feet was diagnosed, with no residuals. 

By rating decision of October 1959, service connection for 
frozen feet was granted. A noncompensable rating was awarded, 
effective August 26, 1959, the day following separation from 
service. Notice of the grant and the noncompensable rating 
was sent to the veteran at his address of record in 
October 1959. He was provided notice of the grant of service 
connection, that his rating was less than 10 percent, and 
notice of his appellate rights in that letter. No appeal was 
received with regard to that decision. 

On May 17, 2006, a claim requesting an increased rating for 
frozen feet was received from the veteran by VA. He stated 
that his foot condition had worsened. He indicated that he 
had pain in both feet. 

The veteran underwent a VA examination in June 2006. He 
complained of pain in both feet. Examination revealed mildly 
deformed toenails, vascular calcification of the feet, and 
increased cold sensitivity. The diagnosis was cold injury 
with residual increased cold sensitivity and vascular 
calcifications of the feet, bilaterally. By rating decision 
of July 2006, evaluation of cold weather residuals of 
bilateral lower extremities (previously frozen feet) was 
increased from noncompensable to 30 percent for each 
extremity, effective May 17, 2006. 

In this matter, no evidence was submitted or of record within 
one year prior to May 17, 2006, to provide information 
sufficient to rate at that time the current level of severity 
of the veteran's cold weather residuals of the left and right 
lower extremity. The medical evidence showed that the 
veteran's cold weather residuals of the left and right 
extremity had increased in disability by VA examination of 
June 2006. Prior to that time, there was no medical evidence 
that showed cold weather residuals of either extremity. 

It is important to note that the veteran claimed at his 
June 2008 videoconference hearing that he did not receive 
notice of the decision made in 1959, and did not have the 
opportunity to appeal the decision made at that time. 

The evidence of record is contrary to that allegation. First, 
the veteran was notified of the grant of service connection 
for frozen feet in October 1959 at his address of record at 
the time. He was told in the notice letter that his rating 
was less than 10 percent and therefore, no compensation would 
be payable. 

Although the veteran indicates that he was not aware of the 
1959 notification, he indicated in both his August 2006 
notice of disagreement and his February 2007 substantive 
appeal, that he did not pursue any benefits until recently 
because he was told in 1959 that the rating assigned for his 
feet did not warrant any monetary benefits. 

Additionally, the veteran alleged at his June 2008, 
videoconference hearing that the severity of his foot 
disability is the same as it was in 1959. Again, this 
allegation is contrary to the evidence of record. The veteran 
contended in his claim for increased benefits received May 
17, 2006, that his frozen foot condition had worsened. 

Moreover, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court held that when a rating decision is final, only a 
request for a revision premised on clear and unmistakable 
error (CUE) could result in the assignment of earlier 
effective dates. A freestanding claim for earlier effective 
dates, once the appeal becomes final, attempts to vitiate the 
rule of finality. The claimant had one year from notification 
of the October 1959 RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision became final when an appeal was not perfected 
within the allowed time period. 38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). Thus, an 
attempt to overcome finality in raising a freestanding claim 
must fail. 

Based on the foregoing, an effective date earlier than 
May 17, 2006, for 30 percent ratings for the veteran's cold 
weather residuals of both the left and right lower extremity 
is not warranted. 




ORDER

The appeal for an increased rating for cold weather residuals 
of the left and right lower extremity is dismissed.

An effective date earlier than May 17, 2006, for 30 percent 
ratings for the veteran's cold weather residuals of both the 
left and right lower extremities is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


